DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment filed 9/8/21 has been accepted and entered.

Response to Amendment
	The amendment filed 9/8/21 has been accepted and entered. Accordingly, claims 1, 8 and 15 are amended.  

Double Patenting
The provisional nonstatutory obviousness type double patenting rejection has been withdrawn as the result of the filing of the terminal disclaimer on 9/8/21 citing copending Application No. 16/352265 (traffic signal).  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant representative Aden Draper on 10/29/21.  The claims have been amended as follows:


receive a maplet request identifying a request region and requesting construction marker observation data, wherein the maplet request is selected from one of a validation maplet request, a discovery maplet request, or an update maplet request based on a map management strategy; 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network; 
identify one or more observations corresponding to at least one construction marker within the multi-sensor data stream; 
generate a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a construction marker observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one construction marker located in the request region; 
wherein the predetermined data format includes a header with fields comprising:
a construction marker id field, which is a unique identifier for the real world construction marker;
a construction marker anchor point field which contains coordinates of an anchor point for the at least one construction marker, the anchor point being a point located at a center of a top surface of the construction marker; 
a timestamp field which contains the timestamp of the sensor capture event whose body frame coordinate system instance was used to reference the coordinates of the anchor point; 
a field containing a color of the construction marker; and 
a field containing a type of construction marker; and
analyzes the maplet header fields to determine a correspondence between data in the maplet header fields and a digital map of the identified request region, and the digital map of the identified request region correspondence determination.  

2. (Cancelled)  

3. (Cancelled)  

4. (Cancelled)  

5. (Cancelled)  

6. (Cancelled)  

7. (Cancelled)  

8. (Currently Amended) A method comprising: 
receiving, by a vehicle apparatus, a maplet request identifying a request region and requesting construction marker observation data, the vehicle apparatus (a) being onboard a vehicle, (b) comprising (i) a communication interface configured to communicate via at least one network, (ii) at least one processor, and (iii) at least one memory, and (c) being in communication with a plurality of sensors onboard the vehicle, wherein the maplet request is selected from one of a validation maplet request, a discovery maplet request, or an update maplet request based on a map management strategy;
responsive to determining that the vehicle is within the request region, processing, by the vehicle apparatus, sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network; 

generating, by the vehicle apparatus, a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a construction marker observation class toResponse dated September 8, 2021 encode road data corresponding to at least one of the one or more observations corresponding to the at least one construction marker located in the request region; 
wherein the predetermined data format includes a header with fields comprising:
a construction marker id field, which is a unique identifier for the real world construction marker;
a construction marker anchor point field which contains coordinates of an anchor point for the at least one construction marker, the anchor point being a point located at a center of a top surface of the construction marker; 
a timestamp field which contains the timestamp of the sensor capture event whose body frame coordinate system instance was used to reference the coordinates of the anchor point; 
a field containing a color of the construction marker; and 
a field containing a type of construction marker; and
providing, by the vehicle apparatus, the maplet such that a network apparatus receives the maplet, wherein the network apparatus analyzes the maplet header fields to determine a correspondence between data in the maplet header fields and a digital map of the identified request region, and the digital map of the identified request region correspondence determination.  

9. (Cancelled)  

10. (Cancelled)  



12. (Cancelled)  

13. (Cancelled)  

14. (Cancelled)  

15. (Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising executable portions configured, 4 of 11when executed by a processor of a vehicle apparatus onboard a vehicle, to cause the vehicle apparatus to:
receive a maplet request identifying a request region and requesting construction marker observation data, wherein the maplet request is selected from one of a validation maplet request, a discovery maplet request, or an update maplet request based on a map management strategy; 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network; 
identify one or more observations corresponding to at least one construction marker within the multi-sensor data stream; 
generate a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a construction marker observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one construction marker located in the request region;
wherein the predetermined data format includes a header with fields comprising:
a construction marker id field, which is a unique identifier for the real world construction marker;
a construction marker anchor point field which contains coordinates of an anchor point for the at least one construction marker, the anchor point being a point located at a center of a top surface of the construction marker; 
a timestamp field which contains the timestamp of the sensor capture event whose body frame coordinate system instance was used to reference the coordinates of the anchor point; 
a field containing a color of the construction marker; and 
a field containing a type of construction marker; and
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus analyzes the maplet header fields to determine a correspondence between data in the maplet header fields and a digital map of the identified request region, and the digital map of the identified request region correspondence determination.  

16. (Cancelled)  

17. (Cancelled)  

18. (Cancelled)  

19. ((Cancelled)  

20. (Cancelled)  
  

Allowable Subject Matter
Claims 1, 8 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitations “An apparatus comprising at least one processor, a communication interface configured to communicate via at least one network, 
receive a maplet request identifying a request region and requesting construction marker observation data, wherein the maplet request is selected from one of a validation maplet request, a discovery maplet request, or an update maplet request based on a map management strategy; 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network; 
identify one or more observations corresponding to at least one construction marker within the multi-sensor data stream; 
generate a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a construction marker observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one construction marker located in the request region; 
wherein the predetermined data format includes a header with fields comprising:
a construction marker id field, which is a unique identifier for the real world construction marker;
a construction marker anchor point field which contains coordinates of an anchor point for the at least one construction marker, the anchor point being a point located at a center of a top surface of the construction marker; 
a timestamp field which contains the timestamp of the sensor capture event whose body frame coordinate system instance was used to reference the coordinates of the anchor point; 
a field containing a color of the construction marker; and 
a field containing a type of construction marker; and
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus analyzes the maplet header fields to determine a correspondence between data in the maplet header fields and a digital map of the identified request region, and validate or update the digital map of the identified request region based at least in part on the correspondence determination” as recited in claim 1 and similarly recited in independent claims 8 and 15. 
With respect to claims 1, 8 and 15, the best prior art reference, Wheeler, teaches generating a multi-sensor data stream corresponding to a segment of a road network (i.e., ¶ 114 “vehicle 150 obtains 1106 an occupancy map based on the current location . . . the current location or of which the associated location matches the current location . . . by querying the current location in the HD map data stored in the local HD map store 275, the vehicle 150 identifies roads and objects”) (¶ 124 “vehicle 150 may transmit sensor data (e.g., LIDAR scanner data, image data) along with the discrepancy . . . vehicle 150 may send the sensor data associated with the 3D representation that are substantially the same as before at a later time (e.g., if the online HD map system 110 requests such information”) (¶150 “additional data may pertain to the particular location of the geographical region . . . additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data”) (¶134)
identify one or more observations within the multi-sensor data stream (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks”) (¶ 6 “sensor data captured by a plurality of autonomous vehicles driving through a geographical region . . . road surface marking is added, removed, or moved, etc.”) (720a, FIG. 7, stop line) (¶¶ 74–76 “HD map system 100 also stores information relative to lanes, for example, landmark features . . . lane representations in an HD map . . . features 720a and 720b that are associated with the lane . . . representation of data that represents the relationship of the lane to the feature so that the vehicle can efficiently extract the features given a lane . . . various constraints . . . left turn only, or right turn only . . . HD map system 100 stores objects or data structures representing lane elements”) (¶113 “environment includes roads and objects around the roads”) (¶153) (¶88) (FIG. 9-11B);
generating a maplet (¶ 55 “map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) (¶134 “each vehicle sends status update messages, or update messages, to the online HD Map system 110 periodically. The status update message includes metadata describing any map discrepancies identified by the vehicle indicating differences between the map data that the online HD map system provided to the vehicle and the sensor data that is received by the vehicle from its sensors”) and 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network (i.e., HD map store 165, Fig. 1) based at least in part on the maplet request (i.e., ¶ 54-55 “information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110 and uploads data to the online HD map system 110 that may result in the online HD map system 110 updating the map data stored in the HD map store 165 that is provided to other vehicles 150. . . map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy”) (¶ 127 “vehicle 150 can provides occupancy map update data to the cloud, and the cloud updates 1184 the occupancy map in the cloud”) (FIG. 14, “date map based on the received additional data 1414”)(FIG. 2, map update API 285 described in ¶¶ 54-56) (¶64 “map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”) (¶¶ 79-80 “vehicles are in motion, they can continuously collect data about their surroundings via their sensors that may include landmarks in the environment. This sensor data, in addition to vehicle operation data, data about the vehicle's trip, etc. is collected and stored locally. When new data is available from the various vehicles within a fleet, this is passed to the online HD map system (e.g., in the cloud) for updating the landmark map, and the updated map is stored in the cloud”) (¶109 “The HD map system 110 applies the set of changes to the HD map 510 to update the map”) (¶ 111 “vehicles 150 analyzes the verification results, determines whether the existing occupancy maps should be updated based on the verification results, and sends information to the online HD map system 100 for use to update the existing occupancy maps”) (¶¶ 121, 125 “online HD map system 110 updates the occupancy map stored in the HD map store 165 using the discrepancies received from the vehicle 150”; 134) 
However, Wheeler operates in a fundamentally different manner than the above cited limitation of claim 1.  For example, Wheeler does not teach, disclose or suggest the combination of limitations recited above and performed in the order required in claim 1. For example, Wheeler does not disclose a maplet request identifying a request region and requesting construction marker data within that request region. Although construction marker data may be transmitted in a maplet from a vehicle, it is not in response to a particular request for construction marker data within a particular region. In addition, Wheeler, as well as the prior art fails to teach, disclose or suggest that the response to such generates a maplet having a “predetermined data format” which includes “a header with fields comprising: a construction marker id field, which is a unique identifier for the real world construction marker; an construction marker anchor point field which contains coordinates of an anchor point for the at least one construction marker, the anchor point being a point located at a center of a top surface of the construction marker; 
 a timestamp field which contains the timestamp of the sensor capture event whose body frame coordinate system instance was used to reference the coordinates of the anchor point; a field containing a color of the construction marker; and  a field containing a type of construction marker” wherein each of the data in the maplet header fields is analyzed by a network apparatus “to determine a correspondence between data in the maplet header fields and a digital map of the identified request region, and update the digital map of the of the identified request region based at least in part on the correspondence determination” as recited in claim 1.
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667